Citation Nr: 0500363	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  90-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from May 1975 to June 1978, 
with additional service in the Army Reserve from May 1979 to 
May 1981.  His reserve service was verified as inactive duty 
for training by the National Personnel Records Center in July 
2003.

This case originally came before the Board of Veterans' 
Appeals (Board) from a June 1988 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Roanoke, Virginia, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  

The Board remanded this issue several times for developmental 
and due process purposes.  In November 1990, November 1992, 
and March 1994, the Board repeatedly remanded this matter for 
the purpose of obtaining additional evidence, including a VA 
examination report that addressed the nature and proper 
diagnosis of the veteran's psychiatric disorder.  

In September 1999, the Board determined that new and material 
evidence had been presented to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  The Board then remanded the 
veteran's reopened claim to the RO for additional 
development.  While the matter remained pending, the case was 
transferred to the RO in Oakland, California.  

In August 2004 the veteran testified before the undersigned 
at a videoconference hearing held at the RO.  

The veteran is noted to have filed a Notice of Disagreement 
with the RO's November 2003 determination that denied 
entitlement to service connection for PTSD.  No statement of 
the case addressing this matter is of record.  

The issues is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the Board finds that another remand is 
necessary to provide for proper adjudication of this matter.  
Among the reasons for the prior remands was the need for a VA 
examination to properly address the nature and etiology of 
the veteran's claimed psychiatric disorder.  The most recent 
VA examination to do so is dated in May 1995 and gave a 
diagnosis of personality disorder, mixed type and alcohol and 
marijuana abuse.  However, since that time, additional 
evidence has been obtained including service personnel 
records that show the veteran had numerous disciplinary 
problems discussed in detail and VA treatment for psychiatric 
disorders, with differential diagnoses.  The most recent 
treatment records reflect a diagnosis of schizoaffective 
disorder versus bipolar disorder.  .  

Furthermore, the veteran testified in his August 2004 
videoconference hearing that he is currently receiving 
treatment from a private psychiatrist, who he alleged linked 
his psychiatric disorder to service.  These private records 
of current treatment have not been obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

The veteran, in March 2004 statement, also filed a notice of 
disagreement with the RO's November 2003 rating decision that 
denied entitlement to service connection for PTSD.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The AMC should furnish a statement of 
the case addressing the issue of 
entitlement to service connection for 
PTSD.  The AMC should also notify the 
appellant of the need to file a timely 
substantive appeal to the Board if he 
wants appellate review.

3.  The AMC must ask the veteran to 
identify all VA and non-VA health care 
providers that are currently treating him 
for a psychiatric disorder since 2003, 
including the private psychologist who 
allegedly attributed the veteran's 
psychiatric disorder to service as 
mentioned in the veteran's August 2004 
hearing.  The AMC should then obtain 
records from each health care provider 
identified by the veteran.  If the 
evidence is unavailable, the AMC should 
notify the veteran.

4.  After completion of #1-3 above, the 
VBA AMC should afford the veteran a VA 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature and 
etiology of any psychiatric disorder(s) 
present, to include schizoid disorder or 
bipolar disorder or any other psychiatric 
disorder present.  The examiner should 
review the record, to include the service 
medical records, the service personnel 
records, and post service psychiatric 
treatment records and provide an opinion 
on the following: 

Does the veteran have a diagnosis of 
schizoid disorder and/or bipolar 
disorder?  If so, is it as least as 
likely as not related to service, or if 
preexisting service, was aggravated 
thereby?  

If schizoid disorder or bipolar disorder 
is not diagnosed or if there are 
additional psychiatric disorders, the 
examiner should opine as to whether it is 
as least as likely as not that any such 
disorder(s) is/are related to service, or 
if preexisting service, was/were 
aggravated thereby.  

The examiner should also opine whether 
any psychiatric disorder diagnosed, if 
not shown in service or aggravated by 
service, is as likely as not a psychotic 
disorder shown to be manifest to a 
compensable degree within one year of his 
discharge from service in June 1978?

The report of the examination should 
include a complete rationale for all 
opinions. 

5.   The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2004).

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




